DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claim 6:  in line 3, delete “°” from the very end
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a manufacturing method for a complementary metal oxide semiconductor (CMOS) low temperature poly-silicon (LTPS) thin film transistor (TFT) substrate, comprising S1: providing . . . a first photoresist pattern above a middle section of the first poly-Si active layer and a second photoresist pattern entirely covering the second poly-Si active layer on the metallic layer by coating photoresist on the metallic layer and conducting exposure and development to the photoresist with a semi-transparent mask, where the second photoresist pattern comprises a first photoresist section in the middle and a second photoresist section adjoining lateral sides of the first photoresist section and having a thickness smaller than the first photoresist section; S2: forming a first quasi-gate electrode above the middle section of the first poly-Si active layer and a second quasi-gate electrode entirely covering the second poly-Si active layer by conducting a first etching to the metallic layer using the first and second photoresist patterns as shielding layer; . . . S4: reducing thickness of the first photoresist pattern and the second photoresist pattern by conducting ashing process to the first and second photoresist patterns, so that the thickness of the first photoresist pattern and the first photoresist section of the second photoresist pattern is reduced, and the second photoresist section of the second photoresist pattern is removed to expose two lateral ends of the second poly-Si active layer; . . . and S7: forming a photoresist protection layer on the gate insulation layer and the first gate electrode that entirely covers the first poly-Si active layer, obtaining a second source/drain contact region at lateral end sections of the second poly-Si active layer and a second ditch region in the middle section of the second poly-Si active layer below the second gate electrode by conducting P-type ion heavy doping to lateral end sections of the second poly-Si active layer not covered by the second gate electrode using the second gate electrode as shielding layer, and removing the photoresist protection layer, in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893